A Minute of the Case Cap* James Allen etc. ags* the Ship Angola and her Cargo etc.
1. Libel
2. Monition
Claim 3. At which Court the sa George Smithson exhibited the following Claim or plea, and was Sworn to it Viz* The Court is Adjourned to the 6*11 day of June next at 3 oClock P: M
4. Mr Banisters Enactment, in the Minute Book, — June the 6th The Court being opened according to adjournment, The Libel of Cap* James Allen etc. and The Claim of George Smithson late Master of the sa Ship were read — M1' Moses Lopez was Sworn Interpreter in this Case. Whereupon the following preparitory Examinations were produced in Court and read Vizn
5. Prepy Exams Philip de Arrieta on Oath in Open Court declares That the Answers made to the Interrogatories by him signed are true
6. Copy of Lorenzo’s Commission etc. marked A
*1997. Lett1'3 Amasa Cabrers marked B and C Philip de Arrieta on Oath in Open Court further made Answer to the following Questions Viz11
8. de Arrieta’s Evce
g. Nathan Bulls Evce After which the attys for the Captor entered the following reply to the Claim or Plea of George Smithson
10. The reply indorsed on the Libel The Court is Adjourned untill to Morrow Nine a Clock A M. June the 7th The Court being opened According to adjournmen*
Antonio Rodriguez Cayetano Ramos, Christopher Berry, John Bickerstaff and Michael Quinn were Sworn and declared in Open Caourt that their several Interrogatories by them Signed were true and then the following papers were produced in Court Viz*
11. Invy of the Frigat called the Angola '
12. Acco* of Sale of Negroes
13. Invoice of Sundry Merchandize and Bill of Lading.
14. Acco* of Disbursm*s
15. Acco* Curr*3
16. Lett*5
17. Jn° Banister and Richardson Evoes
18. The Claim*3 Acknowledgem* in the Minute Book And after several Pleas by the Attys on both sides the Court is Adjourned the Tenth Inst* at 3 a Clock P: M. June 10*11 The Court being Opened According to Adjournm* his Hon* the Judge pronounced the following Decree Viz*
19. Decree
20. George Smithsons Appeal in the Minute Book
21. Bond for Appeal.
[Admiralty Papers, I, 68]
May 17th 1743.
Colony of Rhode Island etc. Moses Lopez was Sworn Interpreter in this Case — Philip De Arrieta, one of the Spanish prisioners taken on Board the Ship brought into this port by Cap* James Allen and Compa and Cap* James Wimble and Company On Oath Answers to the Questions proposed to him As follows
Qn 1. Who was Master of the afores3 Ship when she was taken, when and where was she taken and by whom
Ansr I was Master of the s3 Ship when she was taken by Cap* Allen. It was on the 29*11 of April last N. S and ab* half a League from the Island of Cuba
Q* 2. When was you first Master of the s3 Ship and where
Ansr On the 20th of April last N: S Don Francisco Lorenzo and Don Francisco Camejo Command* of the Sloops Savengansa and La Fama belong*200ing to the King of Spain took the sa Ship off of Hineango one of the first Islands in the Windward passage and on the same Day I being Lieu4 of the Fama was put on Board of the sa Ship as Commander with Orders to Carry her into Baracoa on the Island of Cuba in Order to have her Condemned there
<2* 3. Whither did you go with the sa Ship after you had taken her in Charge
Ansr By reason of the Leward Currant we could not fetch Baracoa and so put into Tannamo a port on the Island of Cuba about twenty Leagues to Leward of Baracoa
Qn 4. When did you Arrive at Tannamo how long did you lie there and what was Transacted about said Ship in that Time
Ansr We arrived there on thé 21st Day of April last N. S. and lay four Days and a half, the Day of our Arrival Don Miguel Fernander the King’s Commissary examined the papers of the said Ship and remitted them to Baracoa in order to have her Condemned by the Alcalder of Baracoa where it would cost less to have Her condemned then at the Havanah And three Days after an Express from Baracoa brought a Copy of the Condemnation of sa Ship and delivered it to me at Tannamo the Original being sent by Land to the Havannah And upon my receiving the sa Copy of the Condemnation the Kings Commissary gave me Orders to proceed in said Ship for the Havannah
<2* 5- What did you with said Ship after you had received that Copy and those Orders
Ansr I proceeded on my Voyage for the Havannah and in prosecution thereof was taken by Cap4 Allen as I have before related
£> 6. What became of that Copy of the Condemnation of said Ship you just now mentioned to have received from Baracoa
Ansr Before I left Tannamo I had Orders from Don Francisco Lorenzo to throw the sa Copy Overboard if I should be in Danger of being taken by an Englishman Which I did in the Engagement I had with Cap4 Allen with sundry Letters that were sent with it to several officers from Baracoa to the Havannah in a packet to the Governor which Copy and Letters I so inclosed and Sealed up in said packet For all which I gave a recei4
Qn 7. How many people had you on Board at the Time of your being taken
Ansr Twenty Spaniards, Six of them Common Soldiers and one Officer beside four Frenchmen and eight English prisioners.
On 8. Did you deliver the paper marked A and now exhibited to you to Cap4 Allen at the time of your being taken and what was the Original design of it
Ansr I delivered it to him and it is a Copy of Cap4 Lorenzo’s Commission with his Instructions to me thereon indorsed
*201Qn 9. Is the Cargo now on board the afores3 Ship the same she had on Board when taken by Don Lorenzo and Compa and Condemned at Baracoa and afterwards in her Voyage to the Havannah taken by Cap* Allen
Ansr Yes the same
Phelipe de Arrieta
Truly interpreted in the Spanish Tongue by me Moses Lopez
Antonio Rodriguez another of the Spanish prisioners taken on Board sa Ship and brought into this port by Cap* Allen Cap* Whimble and their Compas On Oath made Answer to the Questions proposed to him as follows
Qn 1. Was you on board of the sa Ship when she was taken by Cap* Allen and Compa and Cap* Whimble etc. when and where was she taken and how long have you known the sa Ship
Ansr I was on board of her when she was taken by Cap* Allen It was ab* four or five Weeks ago at a small distance from the Shore and ab* Six Leagues to the Eastward of the Havannah The first knowledge I had of her was about Nine or ten Days before she was taken by Cap* Allen I belonged to the Sloop Lá Fama belonging to the King of Spain Commanded by Don Francisco Camejo Who in Compa wth Don Francisco Lorenzo took the sa Ship and put Philip De Arrieta on Board of her as Master with the Depon* and about twenty two other Spaniards and Ordered us to go to Baracoa in Order for Condemnation where it wou’d Cost less to have her Condemned than at the Havannah but the Weather not permitting we fell to Leward and put into Tannamo a Port on the Island of Cuba about Eighteen or Nineteen Leagues to the Leward of Baracoa and after we had been there about two Days the Kings Commissary Locked up the Hatches of sa Ship and Sealed em with the Kings Seal
Qn 2. Do you know whether the sa Ship was Condemned after she was taken by you
Answr After we had arrived at Tannamo the papers belonging to sa Ship was sent to Baracoa in Order for Condemnation of sa Ship and in about four Days time the Condemnation was sent from the Governour of Baracoa to the Kings Commissary who was on Board the sa Ship at Tannamo And next Day we set Sail for the Havannah but was taken in our Voyage by Cap* Allen
Q’1 3. Do you know any thing of Philip De Arrieta throwing any papers Overboard before or at the time of taking sa Ship by Cap* Allen.
Ansr I being near to Philip De Arrieta just at the time of our Striking to Cap* Allen se him throw a packet of papers into the Sea which sunk right down
the mark of
Antonio X Rodriguez
Truly interpreted in the Spanish Tongue by Moses Lopez
*202Cayetano Ramos another of the Spanish prisioners taken on Board sa Ship and brought into this port by Cap4 Allen and Cap4 Whimble etc. On Oath made Answer to the Questions proposed to him as follows
Qn 1. Was you on Board of the sa Ship when she was taken by Cap4 Allen and Cap4 Whimble etc. when and where was She taken and how long have you known the said Ship
Ansr I was on Board of her when she was taken by Cap4 Allen It was about four or five Weeks Ago At a small distance from the Shore and about Six Leagues to the Eastward of The Havannah The first knowledge I had of her was about Nine or ten Days before she was taken by Cap4 Allen, I belonged to the Sloop La Fama belonging to the King of Spain Commanded by Don Francisco Camejo Who in Compa with Don Francisco Lorenzo took the sa Ship and put Philip De Arrieta on Board of her as Master with the Depon4 and abt. twenty two other Spaniards and Ordered me to go to Baracoa in Order for Condemnation where it would cost less to have her Condemned than at the Havannah, but the Weather not permitting we fell to Leward and put into Tannamo a Port on the Island of Cuba About eighteen or Nineteen Leagues to the Leward of Baracoa And after we had been there about two Days The Kings Commissary, Locked up the Hatches of sa Ship and Sealed ’em with the Kings Seal.
Qn 2. Do you know whether the sa Ship was Condemned after she was taken by you
Ansr After we had arrived at Tannamo the papers belonging to sa Ship was sent to Baracoa in Order for Condemnation of sa Ship And in about four Days Time the Condemnation was sent from the Governour of Baracoa to the Kings Commissary who was on Board the Ship at Tannamo and the next day we Set Sail for the Havannah but was taken in our Voyage by Cap4 Allen
Qn 3. Do you know any thing of Philip De Arrieta throwing any papers Over Board before or at the time of taking sa Ship by Cap4 Allen
Ansr I did not se him throw any Overboard but was present when the King’s Commissary and Comandant gave sa De Arrieta Orders that if he should meet with an English Privateer to throw his Papers Overboard
Cayetano Ramos
Truly interpreted in the Spanish Tongue by me Moses Lopez
James Allen Commander of the Sloop Revenge, A private Man of War, On Oath made Answer to the following Questions Viz11
Qn i. When and where did you take the Ship that you brought into this Port
Ansr I being Consorted with Cap4 James Whimble About the i84h of April last O. S. took the sa Ship About 8 or ten leagues to the Eastward of the Havannah Close under the Shore
*203Qn 2. How many People did you take on Board sd Ship and of what Nation
Ansr Ab‘ 24 Spaniards and Six or Seven Englishmen which they had as prisioners
Qn 3. What resistance did they make
Ansr He fought about an Hour and half with his Stern Chase before he Struck'
Qn 4. Are the papers now produced in Court all that were found on Board the sa Ship Without any Fraud Addition Subduction or Embezelment
Ansr Yes, they are all
James Allen
Christopher Berry of Greenwich in the County of Kent in Great Britain Mariner, On Oath made Answers to the following Questions
£> 1. How long have ye known the Ship Afores4 where, and what do you know of her
Ansr I Worked on Board of her 14 Days before she Sailed from Jamaica and was hired to go home to England by the Run, and ab‘ 15 Days after we Sailed from Jamaica it being the 9th of April last, Off of Hineango thesa Ship was taken by a Guarda Costa and the Spaniards told me that She and Cruiser in Company belonged to the King of Spain, the same Day I was taken I was carried on Board one of sa Vessels Which Vessel Convoyed sa Ship into a Harbour upon the Island of Cuba ab‘ 15 Leagues to Leward of Baracoa as I was informed We lay under a point of Land and ab‘ 5 Miles up there was a small Town as I was informed by the Spaniards, Sa Ship lay in sa Harbour 4 Days and a half, two Days after She went in I was sent from the Guarda Costa on Board the afa Ship The same Day that I was sent on Board I se the Serevan a Spanish officer so called and one of the Soldiers go down in the Steerage and se ’em Seal up the Starboard Scuttle in Steerage and the Doctors Medicine Chest, and the next Day I se ’em take out of sa Ship four or five Hogsheads of Bread a Hogshead of Rum some Beef, two Barrels of Sugar and some other things and carry ’em on Board of the Spanish Guarda Costa After lying there 41 Days and a half as afores4 the Spaniards proceeded with s4 Ship for the Havannah and the 18th Day of April the English Prisioners was Barred down in the sa Ships Steerage by the Spaniards and after Cap1 Allen had taken her We were set at Liberty.
Qn 2. Did you know of any Papers that Came from Baracoa before you Sailed
Ansr No
Qn 3. Was you Confined on Board of s4 Ship or had the Liberty to go at large
Ansr I had the Liberty to Walk the Decks by Day and barred down in the Steerage at Night „ 0 0 Christopher Berrey
*204John Bickerstaff of Liverpool in the Kingdom of Great Britain Mariner On Oath made answer to the following Questions Vizn
Qn 1. How long have you known the Ship afores4 where and what do you know of her
Ansr About 16 Months ago I Sailed in her from Leverpool af4 and went to the Coast of Angola in Affrica and from thence we proceeded to Barbados and from thence we went to Jamaica Where we Loaded for Liverpool and Sailed for that Port the 25th of March last O. S. and was taken the 9th- of April by a Spanish Vessel of force there being two in Company and Carried us into a Port on the Island of Cuba the Name of which I do not know, ab* 18 or 20 Leagues distant from Baracoa as I was informed Where the afores4 Ship lay three or four Days, I was carried in there in the s4 Ship and was on Board all the while she lay at s4 port
Qn 2. Did you know of any papers being taken out of s4 Ship by the Spaniards to send any where
Ansr No the Spaniards kept ’em to themselves and We had the Liberty to Walk the Decks by Day but did not go into the Cabin where the Spaniards kept
Qn 3. Did you know of any papers being brought from Baracoa on Board s4 Ship
Ansr No.
Qn 4. Where was said Ship taken by Cap4 Allen and Cap4 Whimble and when
Ansr We was taken About 18 Leagues to the Windward of the Havannah as I Judge and on the 18th Day of April O. S We was taken by Cap4 Allen, I being Barred down below during the Engagement
Qn 5. Who Commanded s4 Ship when you was taken by the Spaniards
Ansr George Smithson Commander her.
Qn 6. What was said Ship called when you first knew her
Ansr The Angola
John Bickerstell
Michael Quin of Cork in the Kingdom of Ireland Mariner on Oath made Answer to the following Questions Viz4
Qn 1. How long have you known the afores4 Ship, where and what do you know of her
Ansr In February last I first knew her in Jamaic-a. On the 25th of March last I Sailed in her from Jamaica bound for Liverpool and on the 9th of April Off of Hineauga the s4 Ship was taken by a Spanish Vessel of 12 Carriage Guns there being two in Company After which we were Carried into Tannamo a small Harbour on the Island of Cuba and was bound to Baracoa Where the Spaniards told me they designed to Carry her to be Condemned but could not get there by reason of the Weather and Currants, The s4 Ship lay at *205Tannamo 4 days and a half, Where I continued on Board s“ Ship, mostly, but sometimes was on Board of the Spanish Vessel
Qn 2. Did you know of any papers being taken out of sa Ship by the Spaniards to send any where
Ansr No but I heard the Spaniards say they had sent some papers to Baracoa in Order to Condemn sa Ship
Qn 3. Did you know of any person bringing any papers from Baracoa relating sa Ship
Ansr I Neither se person or papers but was informed by the Spaniards that the papers of Condemnation of sa Ship was brought to sa Tannamo before we Sailed from thence
Q” 4. What do you know relating sa Ship after your Departure from Tannamo
Ansr They Shaped their Course for the Havannah, but was taken by Capt. Allen and Cap* Whimble the 18*11 of April O. S. the English prisioners being Confined in the Time of Action
Qn 5. What was the Ship called when you first knew her
Ansr The Angola
Qn 6. Who Commanded sa Ship when she was taken by the Spaniards
Ansr George Smithson Commanded her
Michael Quin
[Admiralty Papers, X, 72]
Phillip de Arreitta on oath in Open Court further made answer to the following Questions Viz*
Qn 1. How long did you lie in Tanamo before the papers were sent to Barracoa and by whom were they carried
A.nsr I Arrived At Tannamo on Sunday Noon and the next Morning at break of Day put a Shoar one Micguel Rodriguez an Inhabitant of Barricoa with Orders to carry them thither
Qn 2. Who brought you that Copy of the Condemnation you mentioned in your former Evidoe
Anr The same Miguel Rodriguez
Q_n 3. By whom was that Copy signed and Certified
Anr Two Alcalders signed it, and it was Certified by the Secretary of Barricoa
Qn 4. Have you any knowledge of the two Alcalders that signed that Copy, and of the Secretary that Certified it
Ansr I have a personal acquaintance with One of the Alcalders Viz* Don Matthaas Insula, the other I know by sight, Also have a knowledge of the Secretary by Sight and that he is such an officer there being no other in that place
*206Qn 5. What was your design of carrying Cap* Smithson to the Havannah after the said Ship had been condemned at Barricoa
Ansr The Governour of the Havannah had given Orders to the Cap* of the privateer to carry all English Capts that they should take that came from Jamaica in to the Havannah in Order to gain what knowledge they could from Jamaica And also to Assure the Governour that there was no Embezelment made of the Cargo Two thirds whereof belonging to the King and the other third to the Captors
Qn 6. Where was Cap* Smithson kept while you lay at Tannamo
Ansr The Morning after we Arrived at Tannamo we put Cap* Smithson on board of our privateer where he remained until the Night we Sailed from Tannamo
Qn 7. Do you know Amaro Cabrerabolis subscribed those Spanish Letters marked B and C
Ansr He was Commissary of the Sloop I was in, appointed by the President of the Royal Company At the Havannah
Qn 8. By whom was the Vessel fitted out that you was in
Ansr The Sloop was fitted out by the King but belonged to the Royal Company
Qn 9. Was the papers belonging to the Ship that Were sent to Barricoa returned again
Ansr They sent three papers to Barricoa, One was a Letter of Marque, another a pasport and the other which Cap* Smithson gave Manifest of the Cargo of which the pasport and manifest was only returned and they were put into the packet that I threw overboard as afores4
Qn 10. What became of the Englishmen you made prisoniers when you took this Ship
Anr Eight was on Board of the Ship and The remainder that was not on Board were sent to Barricoa in Order to be sent to S* Auga de Cuba to be exchanged for Spanish prisoners
Philipe de Arrieta
Truly interpreted in the Spanish Tongue by Moses Lopez.
[Admiralty Papers, I, 76]
Nathan Bull of Newport afr4 County of Newport Marriner On Oath made Answer to the following Questions Viz*
Qn 1. What knowledge have you of the Method the Spaniards Use in Condemning prizes
Ansr On The 27th day of February last I was Commander of the Brigantine Rainger and was taken about 15 Leagues to the Leward of the Havannah by two Spanish Men of War and was the next Day carried into the Havanna, And in two or three days after my Arrival there an Irish Gentleman came on Board who spoke English well and after we had some Conversation I *207asked him whether I should not be carried on Shoar in Order for Condemnation of the Vessel, who replied I should se nothing of that for the Vessels that were taken by the Kings Ships were not Condemned in any Court Neither was I carried to any Court, but the next day after that gentleman came on Board they began to Unload the Cargo and about five or Six Days after I se them puting Ballast on Board of her.
Nathan Bull.
[Admiralty Papers, I, 77]